AMENDMENT NO. 1 TO

E M P L O Y M E N T A G R E E M E N T # GT11/02

Moscow October 24, 2005

This Amendment No. 1 is made to the Employment Agreement (hereinafter the
“Agreement”) made and entered by and between:

Golden TeleServices, Inc., (hereinafter the “Employer” or “Corporation”), a
Delaware corporation, located at 2831 29th St., N. W., Washington, DC 20008,
USA, having its accredited representative office in Russia (hereinafter the
“Representative Office”), located at 1 Kozhevnichesky Proezd, 2nd Floor, Moscow,
Russia, 115114, in the person of Jean-Pierre Vandromme, the CEO of the
Corporation,

and

Vinogradov Alexander Yakovlevich, a citizen of the Russian Federation, born in
1953, residing at: Moscow, 6 2nd Kazachi Pereulok , Apt. 11, the passport # 45
03 253010, issued by Donskoy OVD, in Moscow on June 26, 2002, (hereinafter the
“Employee”)

WHEREAS, Mr. Jean-Pierre Vandromme commenced duties as Chief Executive Officer
of Golden Telecom, Inc, as of September 1, 2005 and was formally elected as CEO
of Golden TeleServices, Inc. as of October 10, 2005 pursuant to Unanimous
Written Consent of the Board of Directors of Golden TeleServices, Inc. dated
October 10, 2005; and

WHEREAS, Mr. Vinogradov has agreed to continue to serve the Corporation as the
President of the Corporation; which requires that an amendment should be made to
the title and responsibilities of Mr. Vinogradov as stated in the Agreement;

NOW THEREFORE, the Employer and Employee agreed as follows:

1. The first two “Whereas clauses” of the Agreement are deleted, and the third
“Whereas clause” are amended to provide: “WHEREAS, the Corporation desires to
continue to employ the Employee as President under the terms of this Agreement”

2. Section 1.1 of the Agreement is amended to read as follows:

1.1 As of September 1, 2005, the Corporation hereby employs the Employee as
President.

3. Sections 3.2, 3.3 and 3.4 of the Agreement are deleted and the remaining
sections are renumbered accordingly.

4. The Description of the Job Responsibilities of the Employee set forth in
Exhibit A to the Employee’s Agreement is amended and restated to provide as
follows:

The Employee shall:

1. Manage and direct the Moscow Representative Office of Golden TeleServices,
Inc. as Head of the Representative Office

2. Manage and direct the application for, receipt and implementation of all
licenses required for Golden Telecom’s CIS and non-CIS legal entities.

3. Manage and direct relationships with the Russian, Ukrainian and other CIS
Ministries of Communication and government agencies

4. Manage and direct relationships with major competitors and incumbent
operators

5. Act as a primary spokesperson on all Golden Telecom matters; and

6. Undertake such additional responsibilities, or fulfill any changed
responsibilities, as may be assigned to the Employee by the Chief Executive
Officer of the Corporation.

5. Paragraphs 1 and 2 of Exhibit B to the Employee’s Agreement are amended to
provide as follows:

1. Employee Base Salary

The Employee shall be paid the base salary per month in an amount equivalent to
US$ 37,500.00 (thirty seven thousand and five hundred dollars) before taxes in
accordance with the applicable law of the Russian Federation, and the base
salary shall be paid in Ruble equivalent by the rate of the Central Bank of the
Russian Federation on the day of payroll accrual. The above base salary shall be
paid to the Employee beginning from the date when this Agreement entered into
effect and continuing thereafter unless revised in accordance with the
provisions hereof.

2. Employee Bonus

In addition to the Employee’ base salary in accordance with the resolution of
the Board of Directors of the Corporation and GTI the Employer may pay to the
Employee the Employee’s performance-based incentive bonus (the “Employee Bonus”)
in an amount equivalent to US$ 115,000 (one hundred and fifteen thousand
dollars). The bonus shall be paid annually. The actual amount of the annual
payment will depend on the results of overall performance of GTI, the
performance of the Employee’s business unit and on the achievement of personal
objectives.

3. Signing Bonus

GTI shall pay to the Employee a one time signing bonus as consideration for his
agreeing to this Amendment No. 1 to his Agreement in the amount of two hundred
and fifty thousand dollars (USD 250,000).

6. Apart from the foregoing amendments to the Agreement made by this Amendment
No. 1, no other amendments are made to the Agreement.

1

This Amendment No. 1 to the Agreement has been signed in four (4) counterparts,
two (2) of which are in Russian and two (2) in English. Each party shall receive
one (1) counterpart in Russian and one (1) counterpart in English. If there is
any discrepancy between the English and Russian texts, then the Russian text
shall prevail.

         
Employer:
       
__________________________
  Employee:

Jean-Pierre Vandromme
    —  
Chief Executive Officer
  Alexander Yakovlevich Vinogradov


[Employer’s Stamp]

2